Case 2:19-cv-11923-BAF-APP ECF No. 47, PageID.559 Filed 07/20/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

MONICA NICOLAYSEN DOWHAN,
ERIK ELIASON, ANDREW KRESS,
MATHEWS V. JOHN, REMO MORRONE,
SUSAN QUICK, SUZANNE TWOMLEY, and
CHING PEI, individually and on behalf of
similarly situated LL5/LL6 employees,          Case No: 19-cv-11923

     Plaintiffs,                               Hon. Bernard A. Friedman

v.                                             Mag. Judge Anthony P. Patti

FORD MOTOR COMPANY,
A Delaware Corporation,

     Defendant.




  RESPONSE TO MAGISTRATE JUDGE'S DOCKET TEXT ORDER
DATED JULY 12, 2021 CONCERNING CONFIDENTIAL DESIGNATION
Case 2:19-cv-11923-BAF-APP ECF No. 47, PageID.560 Filed 07/20/21 Page 2 of 3




      Defendant Ford Motor Company, through its undersigned counsel,

withdraws the confidentiality designation on document control labeled

FMC-DOWHAN-000040862 for purposes of its filing with the court.

                                    Respectfully submitted,

                                    KIENBAUM HARDY VIVIANO
                                     PELTON & FORREST, P.L.C.

                                    By: /s/Eric J. Pelton
                                        Elizabeth P. Hardy (P37426)
                                        Thomas G. Kienbaum (P15945)
                                        Thomas J. Davis (P78626)
                                        Julia Turner Baumhart (P49173)
                                        Eric J. Pelton (P40635)
                                        William B. Forrest III (P60311)
                                    Attorneys for Defendant
                                    280 N. Old Woodward Ave., Ste. 400
                                    Birmingham, MI 48009
                                    (248) 645-0000
                                    ehardy@khvpf.com
                                    tkienbaum@khvpf.com
                                    tdavis@khvpf.com
                                    jbaumhart@khvpf.com
                                    epelton@khvpf.com
                                    wforrest@khvpf.com
Dated: July 20, 2021




                                      1
Case 2:19-cv-11923-BAF-APP ECF No. 47, PageID.561 Filed 07/20/21 Page 3 of 3




                           CERTIFICATE OF SERVICE

         I hereby certify that on July 20, 2021, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system which will send

notification of such filing to upon all ECF participants.


                                               /s/ Eric J. Pelton
                                               Eric J. Pelton (P40635)
                                               Kienbaum Hardy Viviano
                                               Pelton & Forrest, P.L.C.
                                               280 N. Old Woodward Ave., Ste. 400
                                               Birmingham, MI 48009
                                               (248) 645-0000
                                               epelton@khvpf.com




420640




                                           2
